Citation Nr: 1621784	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-27 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to increased ratings for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), currently assigned "staged" ratings of 50 percent prior to December 7, 2012, 70 percent from December 7, 2012 to January 2, 2013, and 70 percent from March 1, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from August 1998 to January 1999, August 2000 to April 2001, and from February 2003 to May 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009 (increased to 50 percent the Veteran's rating for PTSD, effective March 27, 2009) and July 2013 (denied entitlement to TDIU) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  An August 2009 rating decision continued a 50 percent rating for PTSD.  In July 2013, the RO assigned a temporary total evaluation of 100 percent for service-connected PTSD, effective January 3, 2013 because of hospitalization over 21 days.  Accordingly this period of time (when the Veteran is in receipt of a 100 percent evaluation) is not for consideration in the decision below.  An evaluation of 50 percent was assigned from March 1, 2013.  A December 2013 rating decision increased to 70 percent the Veteran's PTSD [and MDD, which was found by a VA examiner to be secondary to the Veteran's PTSD] evaluation effective December 7, 2012 to January 2, 2013, and from March 1, 2013.  In September 2014, a Travel Board hearing was scheduled; however, the Veteran failed to report.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

As the Veteran alleges that he is unemployable due to his service-connected PTSD and MDD on appeal, the Board finds that the matter of entitlement to a TDIU rating has been raised by the record and is therefore part and parcel of the present appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The appeal is partly addressed in the REMAND section of this decision and is REMANDED to the RO.






FINDING OF FACT

Prior to December 7, 2012, the Veteran's psychiatric disorder was manifested by symptoms productive of deficiencies in most areas.


CONCLUSION OF LAW

Prior to December 7, 2012, a 70 percent rating for service-connected PTSD and MDD is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Codes (Codes) 9411, 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the limited matter decided herein, no further discussion of the VCAA is necessary.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity due to service-connected disability.  Separate diagnostic codes identify the various disabilities and contain the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation has already been established, and an increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings to acknowledge distinct periods when different levels of impairment may be shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When there is question regarding the degree of disability, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

PTSD is rated under the General Rating Formula for Mental Disorders.  Under these criteria, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  
 
A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  
 
A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 50 percent rating is assigned for the Veteran's PTSD and MDD for the period prior to December 7, 2012.

An October 2008 record notes an assessment of PTSD and a May 2009 record lists active problems to include PTSD and depression.  A December 2008 record notes that the Veteran is slightly anxious and superficial, but has no suicidal/homicidal ideation or active psychosis.  His cognition was found to be intact.  The Veteran complained of paninsomnia and hypervigilance.  The Axis I diagnosis noted was PTSD.  

In a March 2009 statement from Dr. A.A., it was noted that the Veteran should not continue serving in the National Guard as the stressors service imposes upon him will only exacerbate his PTSD symptoms.

On June 2009 VA PTSD examination, it was noted that the Veteran has been in treatment at the VA Medical Center in Northampton and the Greenfield Outpatient Clinic for PTSD, depression, and anxiety.  He is also seen for individual psychotherapy and for medication monitoring.  The examiner noted that the Veteran has not had any hospitalizations for a mental disorder.  The Veteran reported that seeing his therapist has been very helpful as he can express his feelings and thoughts and that his medications have helped to stabilize his mood for a time.  He indicated however that his sleep is still disturbed by nightmares and he sleeps about 2 to 4 hours during the days, as he works the night shift.  It was noted that the Veteran continues to experience medical and psychiatric problems which affect his daily functioning in his social and occupational areas of life.

The examiner noted that the Veteran is unmarried and living alone.  He has a two year old daughter, who lives with her mother.  It was noted that the Veteran has a girlfriend, who is very supportive and visits him, and that his daughter visits and they have a good relationship.  He also reported having a good relationship with his parents and with one of his sisters.  The Veteran indicated that he only has one close friend.  He stated that he does not trust anyone and reports feeling numb and not experiencing caring or loving feelings for anyone.  The examiner noted that the Veteran does not engage in any social or recreational activities and avoids crowds, as he becomes severely anxious, hypervigilant, and startles quickly at loud noises.  The Veteran reported being unmotivated to engage in any activities.  It was noted that the Veteran has problems organizing, with multi-task functioning, with comprehension of written directions, and has diminished motivation.  He reported experiencing periodic anger outbursts, but indicated he has been working on controlling his anger and is not breaking things or hitting objects.  

On examination, the Veteran was noted to be clean and casually dressed with tense and tired psychomotor activity.  His speech was soft or whispered and his attitude was cooperative and guarded.  His affect was blunted and his mood was anxious and depressed.  He was found to be easily distracted and to have memory problems and a short attention span.  He was oriented times three and was noted to have racing thought processes and difficulty organizing his thoughts.  He was not found to experience delusions or hallucinations and he was noted to understand the outcome of his behavior.  His intelligence was average and he appeared to understand that he has a problem.  The examiner indicated that the Veteran has sleep impairment and has obsessive/ritualistic behavior, in that he checks his windows and doors to make sure they are locked and will re-check them again and again.  He was not found to exhibit any inappropriate behavior.  Additionally, the Veteran reported that upon waking from sleeping, he has a hard time breathing and has to sit up and wait for normal breathing.  He feels like this is a panic attack.  

The Veteran reported no homicidal or suicidal thoughts, and his impulse control was noted to be fair.  The examiner noted that when the Veteran is angry, his mood changes and he is depressed and negative and wants to be alone.  It was noted that he has not hit anyone to date.  It was noted that he has severe problems with doing household chores, shopping, engaging in sports/exercise, traveling, and driving, and moderate problems with bathing, but no problems with toileting, grooming, self-feeding, and dressing/undressing.  The examiner noted that the Veteran isolates to avoid people and noises and that his anxiety increases and his daily functioning is negatively affected.  When very depressed, it was noted that the Veteran does not want to shower.  He does however exercise with a close friend when few people are at the gym.  The examiner stated that the Veteran cannot enjoy any activities or social gatherings due to feeling highly hypervigilant, severely anxious, tenseness, and startling easily to any loud sounds/noises.

The examiner found that the Veteran's remote memory was moderately impaired and his recent and immediate memory was severely impaired.  The Veteran does however know the amount of his benefit payment and the amounts of his monthly bills.  It was noted that he prudently handles payments and personally handles money and pays his bills.  The examiner indicated that the Veteran is capable of managing his financial affairs.  The examiner further indicated that the Veteran is currently employed as a security guard at the Vermont Nuclear Plant and works full-time.  It was noted that he missed less than a week of work during the prior 12 month period and that the cause of missed work was medical.  Regarding his occupational functioning, the examiner noted that the Veteran exhibits decreased concentration.  The examiner stated that while the Veteran continues to have some focus and concentration problems which can affect his employment performance, the Veteran reported that in his current position as a security guard, his duties are repetitive and routine, which are easier for him.  The examiner noted that the Veteran's PTSD symptoms of anxiety, depression, irritability, anger, and hypervigilance affect his functioning with work staff, family, and other interpersonal relationships and recreation activities, but that the Veteran wants to continue working to support himself and his daughter.  

Axis I diagnoses of chronic PTSD and MDD were noted.  The examiner noted that the Veteran continues to emotionally struggle with coping with his PTSD symptoms on a daily basis and that such symptoms have severely impaired his social and occupational functioning and the quality of his life.

A July 2009 social work note indicates that the Veteran reports he still gets angry, but that his anger is more under control.  

In a September 2009 lay statement from S.C., it was noted that the Veteran has indicated to her that it would be better for everyone if he just "killed himself."  She stated that she has had to calm him down many times.  She also noted that the Veteran has periodically had difficulty adapting to stressful situations, especially with his daughter.  She stated that while the Veteran is a fantastic father and tries very hard, many of his problems deny him time spent with his child.  She reported that she lived with the Veteran for many years, but after dealing with his unprovoked irritability with frequent episodes of violence that seemed to be getting worse, she had to take their child and move out.  She noted that there were times when the Veteran had put his fist through the wall or thrown something across the room.  She stated that while she never feared he would physically harm her or their child, trying to not do anything to upset him took its toll on her.

In a September 2009 statement from J.P., the Veteran's girlfriend, she stated that shortly after they started dating, they decided that he should go back to the VA and talk to a doctor about medicine to help him cope with his daily struggles.  She stated that the Veteran keeps a very strict and unchanged routine and that if his routine is broken or tweaked, he will go into a rage and more likely than not, it will ruin his day and he will remain in bed for the rest of the day.  She stated that the Veteran had been unable to pay his bills on time because he seems to have difficulties integrating this into his daily routine.  She says that the majority of the time, the Veteran has to be reminded to do everyday things, including eating.  J.P. further stated that when the Veteran becomes angry, he will scream, push the person away emotionally, or hurt the person's feelings.  She stated that he will later typically apologize, but that this type of behavior persists even after treatment/medication.  Additionally, she reported that the Veteran panics in crowded or public places and has an overwhelming feeling of being unsafe.  She stated that currently he can go to familiar public places on his own, but he is unable to go someplace new or overcrowded.

In a September 2009 statement from M.H., the Veteran's friend, it was noted that he and the Veteran have been friends for about 1.5 years and that during that time, he has seen the Veteran lose everyday skills or an understanding of the need to do these skills.  He stated that he carpools with the Veteran and has to call him to make sure he's awake in the morning and to make sure he has taken his medication.  M.H. stated that he and his fiancé have helped the Veteran balance his cheek book and pay his bills.  He stated that there are days when the Veteran will not leave his house because of not wanting to be in crowded areas due to uneasiness and anxiety.  He stated that instead he will make plans to go fishing with the Veteran or do other things.

A January 2010 record notes that the Veteran is "exhibiting strong issues with PTSD" and with trust and comradeship.  His PTSD symptoms included anger, hypervigilance, increased startle response, night sweats, and thrashing and punching the bed.  

An April 2010 record notes that the Veteran's PTSD symptoms are not well controlled with current medication.  He reported no history of suicidality and indicated that whenever he has any idea, it goes away because he has a daughter to live for.  The provider noted that currently, and after being on treatment since 2005, the most problematic symptom is his anger which is triggered by trivial things.  It was noted that he works for a nuclear plant as a security guard.  The record notes that the Veteran lives with his girlfriend and her son and that the relationship is "very good."  He also reported having a daughter that is his "hope and motivation to keep going and to care for his health and look for a resolution to his anger."  On mental status examination, the Veteran was fairly groomed with good hygiene.  He was cooperative at the beginning, then became distant, and then eventually became more relaxed, friendly, and communicative.  He was noted to be oriented times three.  His mood was depressed and anxious and his affect was angry and congruent.  His thought processes were goal directed and rational, and his thought content included no psychotic features and no suicidal/homicidal ideation.  His memory was found to be intact (although not formally tested).  The Veteran showed no inattention problems, and his insight and judgment were good.

A March 2011 record notes Axis I diagnoses of PTSD and depression.  It was noted that the Veteran experiences symptoms of depression, anxiety, anger, sleep problems, irritability, hypervigilance, nightmares of his experiences in the military, and some intrusive thoughts of his military experiences.  It was noted that the Veteran is on psychotherapy and that his symptoms have noticeably improved.  He is able to sleep better without frequent nightmares and his irritability is in much better control.  A December 2011 treatment record notes that the Veteran's wife helps him manage his PTSD by protecting him from stressful situations.  The Veteran was noted to be withdrawn.

A January 2012 record notes that the Veteran reported anger he wants to work on and stated that he does not know why he gets angry over little things.  He reported having no problems at work and stated that his daughter is doing well and he and his ex-girlfriend are conversing more together about their daughter.  He reported becoming depressed, but stated his medications are helpful.  He denied suicidal/homicidal thoughts and plans and was noted to be neat, clean, and dressed in casual clothes.  He was alert and oriented times three.  The diagnosis was noted as PTSD.

A May 2012 record notes that the Veteran had more anger outbursts, was not sleeping well, was feeling depressed, and was having conflicts with his girlfriend.  It was noted that had been taking his medication erratically and not seeing his therapist.  The record notes that the Veteran still works at Yankee Candle, but has episodes of irritability especially when trying to deal with people.  The record further indicates that the Veteran and his wife seem to have problems since the baby was born.  On mental status examination, the Veteran was noted to be casually dressed and groomed and showed good hygiene and eye contact.  His motor activity was within normal limits.  His mood was irritable, and his affect was worried and anxious.  His speech was low in quality, but his thought processes were organized and goal directed, and his thought content was coherent and logical with no delusions.  His cognition was noted to be alert and oriented in all spheres, and his insight and judgment were intact to person, situation, social context, and behavior.  The assessment was an increase of PTSD symptoms.

A November 2012 record notes that the Veteran works with juvenile sex offenders.  He reported that the severity of his anger and depression is something he has not experienced previously.  He denied any suicidality, stating that although he has thought of it, he would never do it as he's too much of a coward.  The Veteran reported really liking his current girlfriend, but stated that he ignores her maybe so he won't have to make a connection.

Following a review of the evidence during this period, the Board concludes that a 70 percent rating is approximated.  Notably, the Veteran's psychiatric symptoms are reasonably shown to have been such as to cause functional impairment with deficiencies in most areas.  In this regard, although the Veteran has generally been found to be able to maintain a relationship with his girlfriend and children, it is shown that he does not engage in social or recreational activities and avoids crowds due to becoming severely anxious, hypervigilant, and starting easy.  He has been found to exhibit obsessive/ritualistic behavior and to experience panic attacks.  Notably, on June 2009 VA examination, the examiner found that the Veteran's PTSD symptoms severely impair his social and occupational functioning and quality of life.

Further, while the evidence is inconsistent regarding suicidal ideation, there is some evidence to the effect that the Veteran exhibits suicidal ideation.  A September 2009 lay statement from S.C. notes that the Veteran has told her it would be better for everyone if he just "killed himself."  Additionally, this lay statement notes that the Veteran exhibited unprovoked irritability with frequent episodes of violence, causing her to move out of the Veteran's home with their child.  Additional lay statements indicate that the Veteran has difficulty functioning independently, in that he sometimes needs to be reminded to eat, needs help to pay his bills, and needs reminders to get up for work and to take his medication.

Moreover, the evidence during this period suggests that the Veteran's PTSD is not well-controlled.  Specifically, an April 2010 treatment record indicates this and notes that the Veteran's anger is even triggered by trivial matters.  Further, a May 2012 record notes that the Veteran's PTSD symptoms have increased.  In November 2012, the Veteran reported that the severity of his anger and depression is something he has not experienced previously, suggesting an increase in the severity of his symptoms.

Upon affording the Veteran the benefit of the doubt, the Board finds that the evidence does approximate the criteria for a 70 percent rating.  The question thus becomes whether a rating in excess of 70 percent is warranted, for the entire appeal period.  For reasons described below, the Board finds that additional development and adjudication is needed on remand before this question can be resolved.


ORDER

Prior to December 7, 2012, a 70 percent rating is granted for service-connected PTSD and MDD, subject to the laws and regulations governing the payment of monetary benefits.


REMAND
.
Regarding both issues before the Board, the RO did not furnish a Supplemental Statement of the Case after the receipt of additional relevant VA medical records in May and June of 2014.  See 38 C.F.R. § 19.31.  Also, the Veteran has not been examined since April 2013, more than three years ago.  Given the ongoing treatment, the Board finds that a new VA psychiatric examination is necessary under 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter and request updated information about medical treatment.  Records of all reported treatment, including but not limited to VA records, should be requested.

2.  The Veteran should next be afforded a VA psychiatric examination, with an examiner who has reviewed the claims file.  The examiner must report all subjective complaints and objective findings.  A multi-axial diagnosis must be rendered and explained in terms of social and occupational impairment.  The effect of the Veteran's service-connected disabilities (as listed in a December 2013 rating decision) on his ability to work must be fully described.  All opinions must be supported by a detailed rationale.

3.  Then, the increased rating and TDIU claims must be readjudicated.  If the determination of either claim remains unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


